                                                         IT IS ORDERED
                                                         Date Entered on Docket: January 31, 2019




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

     Re:
     LAUREN MARIE PEREZ,
                   Debtor.                                       No. 18-12863-T7

     ORDER GRANTING MOTION TO COMPEL TRUSTEE’S ABANDONMENT OF
      REAL PROPERTY LOCATED AT 1604 SANTA MONICA DR. LAS CRUCES,
                  NM 88007 PURSUANT TO 11 U.S.C. §554

            This matter came before the Court on the Debtor’s Motion to Compel Trustee’s

     Abandonment of Property Pursuant to 11 U.S.C. §554 filed January 15, 2019 (the

     "Motion" docket #18) in which Debtor, Lauren Marie Perez ("Debtor"), sought to compel

     the abandonment of her personal residence listed in her bankruptcy Schedule A and

     located at 1604 Santa Monica Dr. Las Cruces, NM 88007. Having considered the Motion

     and the record, and the requirements set forth in the Bankruptcy Code and Bankruptcy

     Rules, and being sufficiently advised;

            The Court FINDS: (a) that on January 15, 2019, Debtor filed the Motion (docket

     #18); (b) on January 9, 2019, notice of the objection period along with the Motion was

     served (“Notice” docket #16) on all creditors and other parties in interest as shown on the




                                                1
   Case 18-12863-t7      Doc 21     Filed 01/31/19     Entered 01/31/19 15:56:08 Page 1 of 3
  mailing list provided to the Court by the Debtors, specifying that objections were to be

  filed no later than fourteen days (plus three days mailing) from the date of the Notice; (c)

  the Notice was appropriate in the particular circumstances; (d) the objection deadline of

  January 24, 2019 has expired and one Conditional Non-Opposition response was filed by

  Creditor, Wells Fargo Bank, N.A.; (e) said Creditor consents as noted below; and (f) the

  Motion is well taken and will be granted.

  THE COURT THEREFORE ORDERS, pursuant to 11 U.S.C. §554(b), that the Motion

  for Abandonment shall be granted and that an Order Abandoning the Property shall be

  submitted by the Debtor and entered by the Court based on the terms and conditions of

  such abandonment as set forth in the Motion.

  THE COURT FURTHER ORDERS that the abandonment does not affect any liens

  against property including that consensual mortgage between the Debtor and Wells Fargo

  Bank, N.A.



  ***END OF ORDER***

  Respectfully Submitted,

  S/electronically Submitted 1.28.19
  R. “Trey” Arvizu, III
  Attorney for Debtor
  P.O. Box 1479
  Las Cruces, NM 88004
  (575)527-8600
  (575)527-1199 (fax)
  trey@arvizulaw.com

  Approved:

  Via email 1.30.19
  Daniel Grunow, Esq.
  Attorney for Movant



                                             2
Case 18-12863-t7      Doc 21     Filed 01/31/19      Entered 01/31/19 15:56:08 Page 2 of 3
  6501 Eagle Rock NE Ste. A-3
  Albuquerque, NM 87113

  Copy to:

  Clarke C. Coll
  Chapter 7 Trustee
  P.O. Box 2288
  Roswell, NM 88202-2288
  clarkecoll@gmail.com




                                            3
Case 18-12863-t7    Doc 21      Filed 01/31/19   Entered 01/31/19 15:56:08 Page 3 of 3
